United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3552
                        ___________________________

                             United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                            Michael Deshone Holmes,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                           Submitted: February 23, 2018
                            Filed: February 28, 2018
                                  [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

       In this direct criminal appeal, Michael Holmes challenges the order of the
district court1 revoking his supervised release and imposing a 6-month sentence,

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
followed by 6 months of supervised release. His counsel has moved to withdraw, and
has submitted a brief arguing that the district court abused its discretion by revoking
Holmes’s supervised release, and that the sentence is substantively unreasonable.

       Upon careful review of the record, we conclude that the district court did not
abuse its discretion by revoking Holmes’s supervised release. See United States v.
Miller, 557 F.3d 910, 914 (8th Cir. 2009) (standard of review). We further conclude
that Holmes’s sentence was not unreasonable, as the district court properly considered
the 18 U.S.C. § 3553(a) factors; there was no indication the court overlooked a
relevant factor, or committed a clear error of judgment in weighing the relevant
factors, see United States v. Johnson, 827 F.3d 740, 744 (8th Cir. 2016) (standard of
review); and the sentence was within the Guidelines range, see United States v.
Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008). Accordingly, we grant counsel leave
to withdraw, and affirm.
                        ______________________________




                                         -2-